UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 22, 2010 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 0-12719 94-2656341 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 4650 Norris Canyon Road, San Ramon, CA (Address of principal executive offices) (Zip Code) (925) 328-4650 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June 22, 2010, Giga-tronics Incorporated announced that it had received an order from the U.S. Navy valued at $1.1 million.A copy of the press release is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The list of exhibits called for by this Item is incorporated by reference to the exhibit index to this report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GIGA-TRONICS INCORPORATED Date:June 23, 2010 By:/s/ Patrick J. Lawlor Patrick J. Lawlor VP Finance, Chief Financial Officer and Secretary EXHIBIT INDEX Exhibit No. Description Press Release dated June 22, 2010
